—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered January 9, 1998, which, in an action to recover a legal fee, granted plaintiff’s motion for summary judgment only to the extent of determining that plaintiff" is entitled to recover the reasonable value of his services, and implicitly denied so much of plaintiff’s motion as sought summary judgment on his cause of action based on a CPLR 3016 (f) itemization of services, unanimously modified, on the law, to grant plaintiff summary judgment on the CPLR 3016 (f) itemization, and otherwise affirmed, without costs. The Clerk is directed to enter judgment in favor of plaintiff and against defendant in the amount of $50,648.14, plus interest from December 31, 1996.
The general denial in defendant’s answer was insufficient to raise any issues of fact as to the reasonable value of plaintiff’s services as itemized in the invoices that were annexed to the complaint (Phillips Nizer Benjamin Krim & Ballon v Chu, 240 AD2d 231). Such itemization adequately set forth the items of plaintiff’s claim and the reasonable value of each, and otherwise satisfied the pleading requirements of CPLR 3016 (f). We compute interest from the date of the last invoice. Concur— Nardelli, J. P., Williams, Ellerin, Rubin and Andrias, JJ.